DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 19 April 2022, with respect to the prior art rejections have been fully considered and are persuasive.  The rejections of the Non-Final Office Action have been withdrawn. 
Allowable Subject Matter
Claims 1-4, 6, 10, and 13-16 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The best prior art, US 2016/0331290 to Oh et al., hereinafter Oh discloses a biosensor assembly (abstract; Fig 1) comprising: a skin contacting surface (Fig 1, 2b: see biosensor 100, 200a in contact with subject 10) that includes a first skin contacting electrode being located on a bottom of the biosensor assembly (Fig 1, 2b: either of impedance electrodes 121, 122 (referred to as impedance electrode part 120 as a group); para 0053); and a first implantable probe (working electrode part 110) extending away from the skin contacting surface (para 0047; Fig 2B), the first implantable probe being inserted through skin of a subject (Fig 2B), the first implantable probe enabling signaling within subcutaneous tissue (para 0079-0080) the first physiological parameter being tissue impedance (para 0050).
The pending Application differs from Oh in that it utilizes a probe comprising multiple working electrodes placed subcutaneously in tissue. Oh uses only a single working electrode placed subcutaneously and multiple surface electrodes instead. Further the pending application is used to provide measurement of multiple physiological parameter, while Oh focuses only on measuring bioimpedance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0014742 to Iwawaki discloses a biological parameter measurement device with skin contacting electrodes. US 2011/0021889 to Hoss et al. discloses an analyte sensor with a plurality of electrodes both contacting the surface of the skin and implanted on a subcutaneous probe.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162. The examiner can normally be reached Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE C KALINOCK/Examiner, Art Unit 3792

/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792